Citation Nr: 0807773	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-20 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision the RO denied the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  This matter was previously before 
the Board in August 2007 at which time it was remanded for 
further evidentiary development.  


FINDING OF FACT

The veteran's right ear hearing loss was not present in 
service or for many years thereafter, and is not otherwise 
related to service.


CONCLUSION OF LAW

Right ear hearing loss was not incurred in or aggravated by 
active service, and sensorineural hearing loss may not be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2007)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  In this case, 
the RO initially furnished VCAA notice to the veteran 
regarding his hearing condition in March 2004 which was prior 
to the July 2004 rating decision on appeal.  Accordingly, the 
express requirements of the law with respect to timely notice 
as found by the Court in Pelegrini have been met.

VA has fulfilled its duty to notify the appellant in this 
case.  In the March 2004 letter, the RO informed the 
appellant of the applicable laws and regulations, including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The RO also informed the appellant 
that it would obtain the available records in the custody of 
federal departments and agencies and request medical records 
from identified private health care providers.  VA also 
informed the veteran to send copies of any relevant evidence 
he had in his possession and that he could also get any 
relevant records himself and send them to VA.  Thus, the 
Board finds that VA's duty to notify has been fulfilled.

During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service- 
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  

The Board acknowledges that the March 2004 notification 
letter does not contain the specific information regarding 
disability rating(s) and effective date(s) mandated by the 
Court's subsequent holding in Dingess/Hartmann, supra.  
Further, the Board acknowledges that an error by VA in 
providing notice of the information and evidence necessary to 
substantiate a claim under 38 U.S.C.A. § 5103(a) is 
presumptively prejudicial and that in such a case the burden 
shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, 487 
F.3d 892 (Fed. Cir. 2007).  However, with respect to the 
claim on appeal, the Board finds that the appellant is not 
prejudiced by a decision at this time since the claim is 
being denied.  Therefore, any notice defect, to include 
disability rating and effective date, is harmless error since 
no disability rating or effective date will be assigned.  

The Board also finds that all necessary assistance has been 
provided to the appellant.  The RO has made reasonable and 
appropriate efforts to assist the appellant in obtaining the 
evidence necessary to substantiate his claim, including 
obtaining medical records identified by the appellant and 
affording him VA examinations.  Also, the veteran was 
provided with the opportunity to attend a Board hearing which 
he declined.  He has not indicated that any additional 
pertinent evidence exists, and there is no indication that 
any such evidence exists.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Analysis

Facts

Pertinent evidence in this case includes the veteran's 
service medical records showing that multiple audiograms 
performed in March 1968 and June 1968 reveal that the veteran 
had normal hearing acuity in the right ear.  He also 
demonstrated normal hearing acuity in the right ear at his 
separation examination in April 1969.

In September 1969, the veteran submitted a statement 
asserting that he underwent frequent ear tests in service and 
lost 40 percent of his hearing in service.  

In January 1970, the veteran underwent a special VA Ear, Nose 
and Throat examination and reported that he had been exposed 
to much acoustic trauma from his work with jet engines.  He 
denied hearing trouble prior to service.  On examination both 
ears appeared normal clinically.  The veteran was diagnosed 
as having defective hearing, bilateral.

Audiology testing performed by VA in March 1970 revealed 
puretone decibel levels in the right ear of 5, 5, 5, 10 and 5 
at 500, 1000, 2000, 4000 and 8000 Hertz (HZ), respectively.  

In a May 1970 rating decision, the RO granted service 
connection for defective hearing in the left ear.  

On file is an April 1996 statement from John J. Bonacorsi, 
M.D. stating that the veteran had presented with diminished 
auditory acuity bilaterally.  He also noted marked cerumen 
impactions that had been cleansed mechanically with 
subjective improvement.  

In April 2004, Dr. Bonacorsi reported that the veteran had a 
significant history of noise exposure in service and also had 
had cerumen impactions that were removed.  He stated that the 
veteran had difficulty hearing.

On an authorized VA audiological evaluation in July 2004, 
pure tone thresholds, in decibels, were as follows for the 
right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
45

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear.  The examiner noted that the 
veteran had a high frequency sensorineural hearing loss in 
both ears that was "moderate" in the right ear.  The 
examiner noted that a hearing test in March 1970 did not 
reveal a hearing loss in the right ear and therefore any 
present hearing loss could not be related to the veteran's 
military service.  He summarized by opining that it was less 
likely than not that the veteran's hearing loss in the right 
ear was service connected.

In September 2007, the veteran was again evaluated by VA for 
hearing loss.  The veteran reported to the examiner that he 
served in the Air Force from 1966 to 1969 and refueled 
aircraft on the flight line.  He said that ear protection had 
been available at times.  He also reported that as a civilian 
he unloaded freight for the postal service prior to 
enlistment.  He went on to report that following separation 
he worked for 30 years at the post office in fabrication and 
that recreationally, he deer hunts once a year.  On the 
authorized audiological evaluation, pure tone thresholds, in 
decibels, were as follows for the right ear:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
15
45
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear.  The examiner diagnosed the veteran 
as having normal hearing 250-2000 Hertz sloping to a moderate 
high frequency sensorineural loss for the right ear.  He 
noted that he had reviewed the veteran's service medical 
records and that hearing tests performed in service as well 
as in 1970 all indicated normal right ear hearing.  He 
concluded that due to the absence of acoustic damage it was 
his opinion that it was not as least as likely as not that 
the veteran's hearing loss in his right ear was related to 
his military service.  

In written argument in February 2008, the veteran's 
representative contended that the veteran's right ear hearing 
loss was due to incidents and events of acoustic trauma in 
service.  

Pertinent Law and Regulations

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active service.  38 U.S.C.A. § 1110 (West 2002).  
That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for veteran's who have served 90 days or more 
of active service during a war period or after December 31, 
1946, certain chronic disabilities, including sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

Under 38 C.F.R. § 3.385, for the purposes of applying the 
laws administered by VA, impaired hearing will be considered 
to be a disability when the auditory threshold in any of the 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies of 500, 1,000, 2,000, 3,000, 
or 4,000 Hz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.

The absence of in-service evidence of hearing disability 
during service (i.e., one meeting the requirements of section 
3.385, as noted above) is not fatal to the claim.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of 
a current hearing loss disability and a medically sound basis 
for attributing that disability to service may serve as a 
basis for a grant of service connection for hearing loss.  
See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In addition, in adjudicating a claim, the Board is charged 
with the duty to assess the credibility and weight given to 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001).  Indeed, the United 
States Court of Appeals for Veterans Claims (Court) has 
declared that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In this regard, the Board notes that the Court has 
offered guidance on the assessment of the probative value of 
medical opinion evidence.  The Court instructed that it 
should be based on the medical expert's personal examination 
of the patient, the physician's knowledge and skill in 
analyzing the data, and the medical opinion that the 
physician reaches.  Guerrieri v. Brown, 4 Vet. App. 467, 470-
71 (1993).

Discussion

After a careful review of the above medical evidence, the 
Board finds that the evidence weighs against the veteran's 
claim for service connection for right ear hearing loss.  
There are two VA medical opinions on file that negate a 
relationship between the veteran's present right ear hearing 
loss and service.  These opinions were rendered in July 2004 
and September 2007.  Both examiners had access to and 
reviewed the veteran's claims file prior to conducting their 
examinations.  The Board raised a question in its August 2007 
remand regarding the adequacy of the July 2004 opinion since 
the examiner negated a relationship on the sole basis that 
the veteran's hearing loss occurred years after service, 
without taking into account the holding in Hensley v. Brown, 
5 Vet. App. 155 (1993) (service connection can be established 
if medical evidence shows that it is actually due to 
incidents of service).

However, the September 2007 VA examiner also negated a 
relationship between the veteran's right ear hearing loss and 
service.  Although this examiner also noted that the veteran 
demonstrated normal hearing on hearing tests performed both 
in service and within one year of service, in March 1970, he 
went on to report that the veteran's duties in service, from 
1966 to 1969, involved refueling aircraft on the flight line 
and that hearing protection had been available at times.  
Thus, with knowledge of the veteran's inservice exposure to 
acoustic trauma, the examiner nevertheless went on to negate 
(using at least as likely as not language) a relationship 
between the veteran's postservice right ear hearing loss and 
service.  He did so on the basis of a lack of evidence 
showing inservice acoustic damage.   

Consideration has been given to the private statements from 
Dr. Bonacorsi in April 1996 and April 2004 stating that the 
veteran had a significant history of noise exposure in 
service and had "diminished auditory acuity bilaterally".  
As these statements were not accompanied by audiological 
findings, it is not known whether the veteran had at that 
time hearing impairment in his right ear that satisfied VA's 
criteria for hearing impairment.  See 38 C.F.R. § 3.385.  
Moreover, it is unclear whether Dr. Bonacorsi ever reviewed 
the veteran's medical records or whether he merely relied on 
the veteran's purported history of inservice noise exposure.  
See LeShore v. Brown, 8 Vet. App. 406 (1995) (unenhanced 
reports of history transcribed by a medical examiner do not 
constitute competent medical evidence).  In this regard, Dr. 
Bonacorsi never explained the nature of the veteran's 
"significant history of noise exposure in the service".  
More importantly, Dr. Bonacorsi never actually relates the 
veteran's hearing difficulty to service.  For these reasons, 
the Board finds that this evidence is insufficient to grant 
service connection for right ear hearing loss and is, in 
fact, outweighed by the September 2007 VA examiner's opinion 
above.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In conclusion, the Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for right ear hearing loss.  The Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of proximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

Entitlement to service connection for right ear hearing loss 
is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


